     Case 4:20-cv-13394-SDD-APP ECF No. 4, PageID.9 Filed 03/16/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 ANTHONY HAYNES,                                     Case No. 20-13394

                Plaintiff,                           Stephanie Dawkins Davis
 v.                                                  United States District Judge

 UNITED STATES OF AMERICA,

           Defendant.
 ____________________________/

OPINION AND ORDER SUMMARILY DENYING PLAINTIFF’S MOTION
  FOR COMPASSIONATE RELEASE WITH PREJUDICE [ECF NO. 1]

I.       INTRODUCTION

         Anthony Haynes, incarcerated at the Gilmer Federal Correctional Institution

in Glenville, West Virginia, filed a motion for compassionate release. The motion

is DISMISSED because this court lacks jurisdiction over the motion and because

it is duplicative of Plaintiff’s motion for compassionate release that was before the

sentencing judge in the Northern District of Ohio.

II.      BACKGROUND

         Haynes and his co-defendant were convicted in the United States District

Court for the Northern District of Ohio of sex trafficking and sexual exploitation of

a minor child. The court sentenced Haynes to life in prison, and the Sixth Circuit

affirmed his conviction on appeal. United States v. Jenkins, 821 F. App’x 504, 505

(6th Cir. 2020). Haynes filed a motion for compassionate release on October 30,
                                           1
 Case 4:20-cv-13394-SDD-APP ECF No. 4, PageID.10 Filed 03/16/21 Page 2 of 3




2020, in the United States District Court for the Northern District of Ohio, which

the court denied on January 28, 2021. See United States v. Haynes, No. 3:17-cr-

00158 (N.D. Ohio) (ECF No. 262). Plaintiff filed the present motion for

compassionate release with this court on December 10, 2020, seeking release from

federal prison due to the ongoing COVID-19 Pandemic. (ECF No. 1). For the

reasons discussed below, the court DENIES Haynes’ motion.

III.   DISCUSSION

       A motion for compassionate release must be directed to the sentencing court.

United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (noting that inmates must

submit their requests for compassionate release to the sentencing court); Heard v.

Quintana, 184 F. Supp. 3d 515, 521 (E.D. Ky. 2016) (stating that a motion for

compassionate release “must be undertaken in the court where the prisoner was

sentenced.”). This court lacks jurisdiction to consider Haynes’ motion for

compassionate release because Haynes was not convicted or sentenced in this

court. Haynes was convicted and sentenced in the United States District Court for

the Northern District of Ohio. Haynes, in fact, has filed a motion for

compassionate release in the sentencing court, which was denied.

Correspondingly, the current motion shall be dismissed as duplicative of Haynes’

motion for compassionate release in the Northern District of Ohio. See Hunter v.

Martinez, No. 2:20-cv-05121, 2020 WL 3258398, at * 2-3 (C.D. Cal. June 12,

                                         2
 Case 4:20-cv-13394-SDD-APP ECF No. 4, PageID.11 Filed 03/16/21 Page 3 of 3




2020).

IV.   CONCLUSION

      Accordingly, it is HEREBY ORDERED that the motion for compassionate

release [ECF No. 1] is DISMISSED WITH PREJUDICE.

      SO ORDERED.

Dated: March 16, 2021
                                         s/Stephanie Dawkins Davis
                                         Stephanie Dawkins Davis
                                         United States District Court Judge




                                     3
